Michael A /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 25, 2015

                                      No. 04-15-00392-CV

                                       Joyce Ann SARRO,
                                            Appellant

                                                v.

                                      Michael A. SARRO,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 1998-CI-03821
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        Appellant Joyce Ann Sarro’s brief was filed on November 20, 2015. On November 23,
2015, Appellant filed a motion to file an amended brief, and the amended brief. See TEX. R. APP.
P. 38.7; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.4.
        Appellant’s amended brief includes documents in its appendix that Appellant concedes
are not in the appellate record. See In re K.M., 401 S.W.3d 864, 866 (Tex. App.—Houston [14th
Dist.] 2013, no pet.) (“With limited exceptions not relevant to this appeal, an appellate court may
not consider matters outside of the appellate record.”). Appellant states she has directed the
Bexar County District Clerk to prepare and file a supplemental clerk’s record. See TEX. R. APP.
P. 34.5(c).
        Appellant’s motion is GRANTED; Appellant’s amended brief is deemed timely filed.
See id. R. 38.7.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court